department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter cc department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number legend state city date dear n o u o we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below facts the information you submitted indicates that you were incorporated under the laws of state on date your articles of incorporation articles state that you were organized exclusively for charitable educational religious or scientific purposes within the meaning of sec_501 of the code specifically your articles state that you were organized to augment military officer recruiting efforts by sustaining and investing in the reserve officer training corps rotc program including by providing aid to students in good academic standing desiring to pursue a military service career and providing aid to returning veterans desiring to pursue a degree program you state that your activities consist of building residential houses on college campuses for rotc students and returning veterans seeking higher education each house will have multiple bedrooms and bathrooms and will be equipped with a visitors’ welcome hall conference center library music area family-style gathering room recreation and exercise room full-service dining hail laundry facilities storage areas parking and an all faiths service room to be eligible to live within your student housing facilities an applicant must be within a certain age bracket pass a criminal background check provide sufficient credit history ie have a credit score of at least have a minimum grade point average be willing to participate in community service events pass the u s citizenship screening test with a minimum score of percent and pass a physical screening test process with a selection committee and he or she must fall within one of the following categories in addition the individual must go through an interviewing rotc participant u s veteran u s military service member either active reserve or in the national guard pursuing a degree in education engineering medical sciences environmental sciences agriculture foreign languages kinesiology or theology you will charge monthly rent in the amount of dollar_figure water laundry services and meals during final exam week you have also submitted comparable fee schedules of room rates in the vicinity of city that appear in some instances to be lower than what you are proposing to charge per resident which covers utilities -dollar_figure your initial project is an 11-room home located in city central to nine different colleges you plan to develop a relationship with each of the nine universities and utilize their campus media outlet infrastructure and housing programs to advertise this unique opportunity you also intend to develop relationships with rotc department heads to advertise to all the cadets neither you nor any of your board members have a contractual relationship with any university your application does not provide details on whether your residents will share bedrooms or bathrooms you state that you are trying to remain competitive so we're not operating at a loss and at least below the costs it would be if students lived in dorms apartments or in a fraternity or sorority environment our residents are special and deserve to receive as many benefits at the best price you state that your pricing is comparable and highly competitive with current going rates to that of school programs and or university housing solutions your by-laws provide that you are managed by a board_of directors composed of four to nine persons currently you have four directors who also serve as your chief_executive_officer ceo president chief operating officer coo vice president chief investment officer cio and vice president chief financial officer cfo your by-laws specify the duties of your ceo but they do not detail the duties of the other three officers you do not detail within other parts of your application documents the duties of the other three officers your by-laws state that all decisions must be made by a majority of the directors present at a meeting at which there is a quorum your ceo and coo both of which have military experience will each work an average of hours per week and each will be compensated at dollar_figure experience in the securities industry will work an average of hours per week and he will be compensated at dollar_figure per year your cfo the managing partner of a commodities trading firm will work an average of hours per week and he will be compensated at dollar_figure per year we asked you to provide the business histories of your current board members for the last five years you did not provide this information you state that these officer salaries are determined annually by your board_of directors so that they are reasonably compensated for their like services by like enterprises under like circumstances using the average guidelines of per year your clo who has i three like organizations who pay these salaries at the time of the vote you will take into consideration compensation paid for board services staff duties or other services the estimated hours_of_service a board member is expected to provide yearly and the generally duties of the board member you have not provided any documentation indicating that your board utilized any of the aforementioned procedures in establishing the salaries of your ceo coo cio or cfo in addition to housing college students within your residences you also plan to use the residences as centers for our nation’s youth students business leaders and community members to participate in our service programs that is you state that you will host seminars on a variety of topics including leadership foreign languages technology media cultural affairs and military and civilian management you will also offer scholarships to support the educational endeavors of students who are participating in the reserve officers training program as well as the educational endeavors of returning veterans criteria utilized to select recipients include financial need academic record personal and professional references and military record you also state that your website is the only other activity that you will conduct adding that your website will serve as the primary focus for developing the company and your vision as you are developing you state your website is your primary focus occupying the majority of your efforts in terms of information management promotion of the company and fundraising events you have adopted a conflict of interest policy that is similar to that contained in the form_1023 instructions according to your form_1023 application you will purchase goods services or assets from your officers or directors you expect to enter but have not yet entered a contract with one of your vice presidents for him to provide investment advice and brokerage services you also state that you expect to enter but have not yet entered a contract with one of your other vice presidents for real_estate and finance consulting services and that the firm he works for will submit a bid to build your first student housing facility we asked you to explain how you can avoid possible private benefit in this last situation to which you responded our vice president is not an architect and will not build our facility he is both a real_estate agent and financial broker the nature of both his jobs prohibits him from leveraging any and all of his relationships under the privacy_act and therefore he cannot receive direct private benefits for being associated with our board or he will lose his licenses he has only offered to donate his business leadership expertise as an advisor and lend his personal money to help start our organizations website your application also states that individuals who have family or business relationships with your officers or directors will receive goods services or funds through your programs and are eligible for scholarship awards made under your programs specifically you state that it is possible that a person having a family or business relationship to an officer or sic director would apply to live in this housing or receive other_benefits the organization may provide and that such person would be granted such benefit you added that the basis for such grant would be identical to the award of any benefit to any other individual following the identical procedures except that the officer or director involved would have no participation or vote in such process and decision if the individual is applying for a grant the director officer of substantial_contributor would also not receive any information about the application o l you have been funded initially by your own personal monies to selflessly fund the first administrative phase of this project without the expectation of having any of it returned you plan to conduct future fundraising projects including marketing your idea to established businesses who need tax breaks and advertising revenue devising an internet-based marketing plan conducting texting and music download fundraising campaigns and developing gifting opportunities where funds will go toward scholarship monies for housing residents of the dollar_figure founder’s equity you estimate dollar_figure and 20__ and you estimate founder’s equity for those two years in the amounts of nearly dollar_figure in revenue that you received during 20__ you state that dollar_figure in donations for each of the years ending represents and dollar_figure respectively law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes sec_509 of the code provides that an organization described in sec_501 is a private_foundation and subject_to the excise_taxes of chapter unless the organization is specifically excepted under sec_509 or sec_509 of the code provides that an organization will not be classified as a private_foundation if it normally receives more than one-third of its support in each taxable_year from any combination of gifts grants contributions or membership fees and gross_receipts from an activity that is not an unrelated_trade_or_business exclusive of receipts from any person or from any governmental agency in any taxable_year to the extent such receipts exceed the greater of dollar_figure or one percent of the organization's support in such taxable_year this support must come from persons other than disqualified persons as defined in sec_4946 with respect to the organization sec_4946 of the code defines disqualified persons as substantial contributors foundation managers percent owners of a substantial_contributor family members of an individual who is one of the above and entitie sec_35 percent owned by one of the above sec_4946 of the code provides that a foundation_manager is an officer director or trustee of the organization sec_1_501_c_3_-1 of the income_tax regulations regulations provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for exempt purposes only if accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities that sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_63_220 1963_2_cb_208 describes a corporation that was organized primarily for the purpose of extending loans to needy students of a college to enable them to complete their educational programs certain loans were granted on an unsecured basis while others required a type of security both types of loans were made at the same nominal rate of interest which was substantially lower than commercial interest rates thereby representing a substantial saving to the students the ruling holds that such activity serves a charitable purpose by making loans available to needy students at substantially less than commercial rates the fact that under certain circumstances security is required before a loan may be granted is not sufficient to destroy the charitable aspect of the organization's purposes and activities revrul_64_274 1964_2_cb_141 describes an organization that provides free housing scholarships and books to students who could not otherwise attend college because of a lack of funds the service ruled that under these circumstances the organization was exempt as a charitable_organization revrul_67_217 1967_2_cb_181 recognizes an organization formed to provide housing and food service exclusively for students and faculty of a specific university lacking such facilities as exempt under sec_501 of the code the housing facility was constructed by the organization on land near the university and made available to the students of the university at rates comparable to those offered by the university in its own facilities while the facility was run by a commercial management company any surplus from operations was donated to the university and the university had an option to purchase the facility at any time for an amount equal to the outstanding indebtedness providing housing under these circumstances served to advance education revrul_76_336 1976_2_cb_143 ruled exempt under sec_501 of the code an organization formed and governed by community leaders to provide housing for students of a particular college in response to studies by staff members of the college showing that the college lacked suitable housing to meet student need the college was financially unable to provide housing and many of the students in its primary service area lived at such a distance that daily commuting was not reasonably possible the organization operated a housing facility for students adjacent to the college campus at which all students of the college were eligible to apply for the housing on a first come-first served basis charges to students for the housing approximated costs including debt retirement the organization was not controlled by student residents or the college but the college and the organization consulted and cooperated to ensure that the needs of the college and its students were served by the operation of the housing facility under these circumstances the organization is both helping the college which is unable to provide adequate student housing to fulfill its educational_purposes and aiding the students to attain an education therefore the activities of the organization are advancing education and thus are charitable within the meaning of sec_501 in 765_f2d_1387 9th cir affig tcmemo_1984_349 the court examined an organization that engaged primarily in preparing printing and mailing religious messages the two ministers who ran the organization also owned an advertising agency that provided printing and mailing services to the organization the court concluded that the organization operated for the non-exempt purpose of providing a market for the services of the advertising agency the court explained that the critical inquiry in determining whether an organization's primary purpose is exempt or non-exempt is whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the non-profit's operation the court found here that the organization was operated for the non-exempt purpose of providing a market for the advertising agency adding that the two ministers’ dual control of both organizations enabled them to profit from the two entities’ affiliation in int'l postgraduate med found v commissioner 56_tcm_1140 the court ruled as non-exempt under sec_501 of the code an organization formed to sponsor medical seminars and symposia that was founded and run by an individual who was a shareholder and officer in a for-profit travel agency that provided travel arrangement services to the non-profit finding that the non-profit was formed to obtain customers for the for-profit’s business the court concluded that the non-profit had as a substantial purpose increasing the for-profit’s income when a for-profit organization benefits substantially from the manner in which the activities of a related non-profit organization are carried on the court reasoned the non-profit organization is not operated exclusively for exempt purposes within the meaning of sec_501 even if the non-profit furthers other exempt purposes analysis to qualify as an organization described in sec_501 of the code an organization must be organized and operated exclusively for one or more exempt purposes such as religious charitable or educational_purposes sec_1_501_c_3_-1 of the regulations an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more such exempt purposes sec_1 c - c of the regulations an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose id in addition the organization must not be organized or operated for the benefit of private interests such as for its creators designated individuals or organizations controlled by such private interests sec_1_501_c_3_-1 ii of the regulations our analysis of the information you submitted shows that while you meet the organizational_test you do not meet the operational_test of sec_501 of the code that is we have concluded that your operations will not further an exempt_purpose within the meaning of sec_501 and the regulations thereunder and that you are operated for a substantial nonexempt private purpose even if we had concluded that you were exempt from taxation you have also failed to establish that you are not a private_foundation under sec_509 it engages primarily in activities that accomplish one or more of the as to the operational_test an organization is deemed operated exclusively for one or more exempt purposes only if exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations in all your application documents indicate that your primary activity is providing housing for college students who are returning veterans or members of the rotc or the u s armed_forces providing housing for students absent special facts and circumstances is not a charitable activity but is instead a trade_or_business an organization providing student housing may however qualify for exemption under sec_501 if certain facts and circumstances are present for example it may qualify for exemption by serving a class of students recognized as a charitable_class revrul_64_274 supra describes an organization that provides free housing scholarships and books to students who could not otherwise attend college because of lack of funds the irs ruled that under these circumstances the organization was exempt as a charitable_organization similarly the irs recognized an organization making low-interest unsecured loans for educational_purposes to students needing financial assistance as exempt under sec_501 see revrul_63_220 supra you are distinguishable from the organizations in revrul_63_220 supra and revrul_64_274 supra because you do not restrict your services to a charitable_class of students such as low-income individuals instead you provide housing to students who are returning veterans or members of the rotc or the u s armed_forces while these individuals are associated with an admirable profession they are not members of a charitable_class you also state that eligible residents need not necessarily be associated with the military and can actually be students pursuing particular degrees including engineering medical sciences foreign languages or theology you are also distinguishable from the student housing organizations described in revrul_67_217 supra and revrul_76_336 supra which were recognized as exempt under sec_501 the organizations in these revenue rulings rely for exemption primarily on the element of control by or on behalf of an exempt_organization and providing assistance to specific colleges unlike these organizations your primary purpose is to provide housing to students attending a number of colleges and universities this structure prevents you from being controlled by any one educational_institution or by any one community instead you are an independent organization not created by the community or in conjunction with any particular educational_institution you have not established that you have or will have any affiliation with any specific college while you state that you plan to develop relationships with some universities those relationships appear to be related solely to the advertising of your housing facilities in addition you were not created by leaders of the community in which the housing units will be located or in conjunction with the colleges on whose campuses the units will be situated near and you were not created in response to a student housing deficiency substantiated by the community or any specific colleges moreover you do not have members of the community or any university on your board and there is no evidence that members of the local community or directors of the educational institutions will otherwise have any significant involvement in contribute to or otherwise participate in your actual operations finally you have not established that you will provide free housing or even below-cost services that is while you state that you will charge rent at rates that are at least percent below cost you state in other instances within your application that your pricing is comparable and highly competitive with similar facilities you have also submitted comparable fee schedules of room rates in the vicinity of city that appear in some instances to be lower than what you are proposing to charge in all the essential facts and circumstances in both revrul_67_217 supra and revrul_76_336 supra - community control college involvement and below-cost operation - are significantly absent in your situation in all you operate for the substantial nonexempt purpose of constructing and operating housing facilities in this capacity you role in the student housing projects is primarily that of a developer your overall structure is designed to be self-supporting without regard to the educational institutions you are servicing such activity is not an exempt activity but a trade_or_business further a comprehensive review of the facts indicates that your officers directors and their family members may benefit more than insubstantially from your operations which is not allowed under sec_501 of the code see church by mail f 2d pincite and int'l postgraduate med t c m pincite organizations exempt under sec_501 must not be organized or operated for designated individuals such as the creator or his family shareholders of the organizations or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations your application indicates that you will compensate your directors officers but you have not detailed the specific duties of your clo cfo or coo did not submit the business histories of any of your officers board members and failed to submit documentation substantiating that your board utilized any of its proposed compensation procedures in establishing the salaries of your ceo coo cio or cfo your application also indicates that you expect to enter contracts with one of your officers for real_estate and finance consulting services that the firm this officer works for plans to submit a bid to build your first student housing facility and that you expect to enter a contract with another officer to provide investment advice and brokerage services in addition you will allow individuals with a family or business relationship to an officer or director to live within your housing facilities and apply to receive scholarship money from you while you do have a conflict of interest policy and some procedures in place to exclude interested officers directors from voting on the approval of any of these aforementioned activities those procedures are insufficient to prevent your officers directors or their family members from more than insubstantially benefitting from your operations in all you have failed to establish that you are not organized or operated for the benefit of private interests as required by sec_1_501_c_3_-1 of the regulations based on the facts presented an examination of your proposed operations and the manner in which you will conduct your activities we conclude that your operations will not further an exempt_purpose within the meaning of sec_501 of the code and that you are operated for a substantial nonexempt private purpose therefore you fail to meet the operational_test of sec_501 and thus are not exempt from taxation finally even if we had concluded that you were exempt from taxation under sec_501 of the code you have failed to establish that you are not a private_foundation under sec_509 sec_509 provides that all organizations described in sec_501 are deemed private_foundations unless classified as a public charity under sec_509 or you have stated in your form_1023 application that you are not a private_foundation because you are an organization described in sec_509 to be classified under sec_509 you must normally receive more than one-third of your support in each taxable_year from a combination of gifts grants contributions or memberships fees and gross_receipts from an activity that is not an unrelated_trade_or_business support received from disqualified persons however is not included within this calculation sec_509 sec_4946 defines a disqualified_person to include a foundation_manager which is defined by sec_4946 as an officer director or trustee while you stated in your application that you intend to conduct fundraising in the future your initial funding was received from your own personal monies contributions for the years ending without the expectation of having any of it returned in addition you estimated respectively in the amounts of dollar_figure and20_ a and dollar_figure substantially_all of which you classify on your balance_sheet as founder’s equity thus it appears that nearly all of your funding for these three years was derived from your directors officers all of whom are classified as disqualified persons conclusion for these reasons we conclude that you do not qualify for recognition of exemption from federal_income_tax under sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the rs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements cc
